FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EDWIN F. LARA,                                    No. 08-74389

               Petitioner,                        Agency No. A075-475-408

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Edwin F. Lara, a native and citizen of Guatemala, petitions pro se for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s continuous physical presence determination, Canales-Vargas v.

Gonzales, 441 F.3d 739, 742 (9th Cir. 2006), and we deny the petition for review.

      The record does not compel the conclusion that Lara met his burden of

establishing continuous physical presence where he failed to provide sufficient

evidence supporting his presence from March 1995 to March 2005. See Singh-

Kaur v. INS, 183 F.3d 1147, 1150 (9th Cir. 1999) (a contrary result is not

compelled where there is “[t]he possibility of drawing two inconsistent conclusions

from the evidence”) (internal quotation marks and citation omitted).

      PETITION FOR REVIEW DENIED.




                                         2                                    08-74389